

Exhibit Index




Exhibit
Description
Exhibit 10.1
Amended and Restated Employment Agreement dated as of December 29, 2005 between
Air T, Inc., Mountain Air Cargo, Inc., CSA, Inc., MAC Aviation Services, LLC and
John J. Gioffre
   







 

1


--------------------------------------------------------------------------------





EXHIBIT 10.1
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
JOHN J. GIOFFRE




THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into as of the 29th day of December, 2005, by and among AIR T, INC., a
Delaware corporation formerly known as Air Transportation Holding Company, Inc.
(“AirT”); MOUNTAIN AIR CARGO, INC., a North Carolina corporation; CSA, INC., a
North Carolina corporation; MAC AVIATION SERVICES, LLC, a North Carolina limited
liability company formerly known as Mountain Aircraft Services, LLC (all
collectively referred to herein as “Employer”); and JOHN J. GIOFFRE, an
individual having an address at 17940 Mollypop Lane, Cornelius, North Carolina
28031 (“Employee”).


Background Statement


A. Employee currently is employed by Employer pursuant to an Employment
Agreement dated as of January 1, 1996 between Employee and Employer (the
“Existing Agreement”). Employee communicated his desire to retire from the
Employer and gave Employer notice of his intention to do so. Employer has
discussed with Employee deferring retirement and related matters. Employee has
agreed to continue to be employed by Employer pursuant to the terms of this
Agreement through June 30, 2006, at which time he will retire. Employer has paid
to Employee the amount of retirement benefits that Employee would have been
entitled to had he retired on the date he initially sought to retire plus
interest at Employer’s cost of funds. Accordingly, Employer and Employee wish to
amend the Existing Agreement to provide for changed terms of Employee’s
employment, to restate those provisions of the Existing Agreement, such as the
covenant not to compete, that shall continue in force and to terminate the
retirement benefit and other provisions of the Existing Agreement.


B. NOW, THEREFORE, for valuable consideration, the receipt of which is hereby
acknowledged, the mutual duties and obligations set forth herein, and intending
to be legally bound, the parties hereto agree to amend and restate the Existing
Agreement to provide as follows:


1. Employment. Employer hereby agrees to employ Employee and Employee hereby
agrees to serve Employer upon the terms and conditions set forth in this
Agreement in the capacities set forth on Exhibit A attached hereto, with the
duties and responsibilities determined from time to time by the President and/or
Chief Executive Officer of each of the companies which comprise Employer and the
Board of Directors of AirT.


2. Term. The term of Employee’s employment under this Agreement shall begin on
the date hereof and end on June 30, 2006, unless sooner terminated in accordance
with the provisions hereof.




3. Compensation, Incentives and Employee Benefits.


(a) Base Salary. Employer shall pay to the Employee for his performance of
services hereunder a base salary (“Base Salary”) at the rate of One Hundred
Thirty-four thousand Five Hundred Fifty Dollars and No/100 ($134,550.00) per
year for the period of this Agreement. Base Salary shall be paid in accordance
with Employer’s normal payroll practices and shall be prorated for any partial
months of employment.


(b) Incentive Compensation. Employer shall pay to the Employee incentive
compensation (“Incentive Compensation”) equal to two percent (2.0%) of the
earnings before income taxes or extraordinary items reported each year by AirT
on its Annual Report on Form 10-K (the “10-K”). Amounts payable under this
subparagraph, if any, shall be paid within fifteen (15) days after AirT files
its 10-K with the Securities and Exchange Commission. Amounts otherwise payable
hereunder shall be prorated for a partial year’s employment in the event
Employee’s employment is terminated or ceases during the course of AirT’s fiscal
year.


(c) Employee Benefit Plans. In addition to the Base Salary and Incentive
Compensation provided for above, Employer shall provide to the Employee the
opportunity to continue to participate in all life insurance, medical, dental,
optical, disability, and other employee benefit plans (collectively, “Employee
Benefit Plans”) sponsored from time to time by Employer and covering its
employees generally or a particular group of its employees of which the Employee
is a member (including participation by the Employee’s dependents to the extent
they are eligible under the terms of such plans), subject to the terms and
conditions of such benefit plans.


(d) Reimbursement of Expenses. Employer shall pay or reimburse Employee for all
reasonable travel and other expenses incurred by him in performing his
obligations under this Agreement. Such expenses shall be appropriately submitted
and approved in accordance with the policies approved by the Board of Directors
of AirT.


(e) Vacation. Employee shall be entitled to paid vacation of up to 3 weeks
during the period January 1, 2006 through June 30, 2006.


(f) Automobile Expense. Employee shall be reimbursed for the use of his
automobile for Employer’s business at the rate of $4,800.00 per year, payable in
monthly installments.


(g) Transition Bonus. Employer shall pay Employee an additional bonus of
$37,762.50 in the event that Employee continues to make himself be available to
be employed hereunder through the filing of the 10-K for the fiscal year ending
March 31, 2006 with the Securities and Exchange Commission, such payment to be
made within five (5) business days after the completion of such filing.


4. Retirement Benefit Plan Terminated; Benefits Paid. The provisions of
Paragraph 4 of the Existing Agreement are hereby terminated in accordance with
Q&A-20 of Internal Revenue Service Notice 2005-1 and the lump-sum benefit due
Employee as if he had retired on September 1, 2005 and accrued interest on that
amount, from that date to the date of payment, at a rate equal to Employer’s
interest rate under its bank line of credit, have been paid to Employee.


5. Duties. During the term hereof, Employee shall devote all of his business
time, attention, skills and efforts to the business of Employer and the faithful
performance of his duties hereunder; provided, however, that (i) nothing
contained herein shall prevent Employee from making outside investments
consistent with the provisions contained herein and (ii) with the approval of
the Board of Directors of AirT, from time to time Employee may serve, or
continue to serve, on the boards of directors of, and hold any other offices or
positions in, companies or organizations which, in the AirT Board of Directors’
judgment, will not present any conflict of interest with Employer, or materially
affect the performance of Employee’s duties pursuant to this Agreement. Except
for such incidental matters as may be assigned by Employer from time to time,
Employee’s duties shall be confined to those geographic areas in which Employer
operates its business and Employee may not be transferred so that Employee’s
principal office is located anywhere outside the state of North Carolina.


6. Termination.


(a) Termination By Employer Without Cause. The parties recognize (i) that the
Board of Directors of AirT has the duty to use its judgment in the best
interests of Employer in determining whether to remove or to elect or reelect
Employee as an executive officer of Employer even though there may be no legal
cause therefor under this Agreement, and (ii) that any action or inaction of the
Board of Directors of AirT pursuant to clause (i) shall not prejudice the rights
of Employee under this Agreement. Accordingly, the parties agree that, subject
to all other provisions of this Paragraph 6, Employer shall have the right at
any time during the term of this Agreement to terminate Employee’s employment
hereunder without cause. Such right of termination may be exercised by removal
of Employee by the Board of Directors of AirT. Such termination shall be deemed
to occur on the date Employee is notified thereof or, if he is not so notified,
on the date of the act by the Board of Directors of AirT referred to in the
preceding sentence.


(b) Termination by Employee. Employee may terminate his employment with
Employer, for any reason or without reason, during the term hereof. Such
termination must be accompanied by the delivery of at least 10 days’ written
notice delivered to Employer.


(c) Termination Payments. If Employer terminates Employee’s employment hereunder
pursuant to Paragraph 6(a) hereof for any reason other than for “Cause”, as
defined herein, then the following provisions shall govern:


(i) Immediately upon the effectiveness of the termination set forth in Paragraph
6(a) above, Employer shall make a lump sum cash payment to Employee in an amount
equal to the sum of (A) the aggregate Base Salary that would have been paid to
Employee under the terms hereof after the date of such event through the date of
the term of this Agreement; and (B) the additional compensation that would have
been paid to Employee after the date of termination of employment pursuant to
Paragraphs 3(b) and 3(g) had his employment hereunder continued through June 30,
2006.


(ii) Notwithstanding anything contained in this Paragraph to the contrary, in
the event that the payments under this Paragraph to Employee, either alone or
together with other payments Employee has a right to receive from Employer,
would not be deductible (in whole or in part) by Employer as a result of such
payments constituting a “parachute payment” (as defined in Section 280G of the
Internal Revenue Code, as amended (the “Code”)), such payments shall be reduced
to the largest amount as will result in no portion of the payments not being
fully deductible by Employer as the result of Section 280G of the Code. The
determination of any reduction in the payments pursuant to the foregoing
sentence shall be made exclusively by AirT’s independent public accountants
(whose fees and expenses shall be borne by Employer), and such determination
shall be conclusive and binding on Employer and Employee.


(d) No Mitigation. Employee shall have no obligation to seek other employment in
the event of termination of his employment and no compensation or other benefits
received by Employee from any other employment shall reduce or limit Employer’s
obligation to make payment under this entire Paragraph 6.


(e) Definitions. “Cause” shall exist if, and only if, a court of competent
jurisdiction enters a final order finding that (a) the Employee has committed
wrongful acts (but excluding matters of business judgment) which have had or
will have a material adverse effect on the business, operations or financial
condition of Employer, or (b) the Employee has willfully and materially failed
to perform the duties reasonably required of him under this Agreement.


7. Confidential Information. Employee shall not, at any time during or following
his employment by Employer regardless of the reason for such termination of
employment, furnish, divulge, communicate, use to the detriment of Employer or
for the benefit of any business, firm, person, partnership, trust or
corporation, or otherwise, any of Employer’s confidential information, data,
trade secrets, sales methods, names of customers, advertising methods, financial
affairs or methods of procurement, or take with him any document or paper
relating to the foregoing, it being acknowledged that Employee received or
obtained all of the above in confidence and as a fiduciary of Employer.


8. Non-Competition. Employee agrees that, during Employee’s employment with
Employer and for a period of three (3) years thereafter, whether Employee leaves
voluntarily or involuntarily:


(a) Employee will not directly or indirectly, individually or as a partner,
employee, stockholder, consultant, agent, officer, director, advisor or in any
other capacity, solicit any of the customers of Employer for the purpose of
selling any service or product similar to those provided by Employer, or in any
manner attempt to induce any of Employer’s customers or suppliers to withdraw,
reduce or divert any of their business from Employer or otherwise interfere or
attempt to interfere with any business relationship between Employer and its
customers or suppliers. For the purposes of this Paragraph 8(a), customers shall
mean (i) any client, account or customer of the Employer that has transacted any
business with or been contacted by Employer within the twelve months preceding
the date hereof, and (ii) any other client, account or customer of Employer that
has done business with Employer within two years of the date of such separation
or termination;


(b) Employee will not in any manner induce or attempt to induce any of
Employer’s employees to leave the employment of Employer to become associated
with any business operation engaged in the air cargo or air freight business;


(c) Employee will not directly or indirectly, either as principal, agent,
manager, employee, owner (if the percentage of ownership exceeds one percent
(1%) of the net worth of the business), partner (general or limited), director,
officer, consultant or in any other capacity, participate in any business
operation engaged in the air cargo or air freight business;


(d) Limitations on Scope. Because of the present and contemplated future
operations of Employer in the geographic areas hereinafter set forth, it is
further understood and agreed by the parties hereto that the restriction set
forth in Paragraph 8 shall apply to a business engaged in the air cargo, air
freight, aircraft maintenance or aircraft parts brokering business or businesses
in the following geographic areas:


(i) The State of North Carolina;


(ii) The State of Michigan;


(iii) The State of South Carolina;


(iv) The State of Florida;


(v) Any State contiguous with the State of North Carolina;


(vi) Any State contiguous with the State of Michigan;


(vii) Any State contiguous with the State of South Carolina;


(viii) Any State contiguous with the State of Florida;


(ix) Any State east of the Mississippi River;


(x) Any State of the United States of America.


The parties intend the above geographical areas to be completely severable and
independent, and any invalidity or unenforceability of this Agreement with
respect to any one area shall not render this Agreement unenforceable as applied
to any one or more of the other areas.


9. Severability. If any provision contained in this Agreement shall for any
reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement but this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein. The parties
agree that in the event a court should determine that this Agreement or any of
the covenants contained herein is unreasonable, void or invalid, for any reason
whatsoever, then in such event,the parties hereto agree that the duration,
geographical or other limitation imposed herein should be as the court, or jury,
if applicable, should determine to be fair and reasonable, it being the intent
of each of the parties hereto to be subject to an agreement that protects the
legitimate competitive interests of Employer and does not unreasonably curtail
the rights of the Employee.


10. Employee’s Representation. Employee represents that his experience and
capabilities are such that the provisions of Paragraphs 8 and 9 will not prevent
him from earning a livelihood.


11. Employer’s Right to Obtain an Injunction. Employee acknowledges that
Employer will have no adequate means of protecting its rights under Paragraphs 8
and 9 of this Agreement other than securing an injunction. Accordingly, Employee
agrees that Employer is entitled to enforce this Agreement by obtaining a
preliminary and permanent injunction and any other appropriate equitable relief
in a court of competent jurisdiction. Employee acknowledges that the recovery of
damages by Employer will not be an adequate means to redress a breach of this
Agreement. Nothing contained in this Paragraph, however, shall prohibit Employer
from pursuing any remedies in addition to injunctive relief, including recovery
of damages.


12. General Provisions.


(a) Entire Agreement. This Agreement contains the entire understanding between
the parties hereto relating to the employment of Employee by Employer and
supersedes any and all prior employment, compensation or retirement agreements
between Employer or any predecessors of Employer or any of its subsidiaries and
Employee.


(b) Nonassignability. Neither this Agreement nor any right or interest hereunder
shall be assignable by Employee, his beneficiaries or legal representatives,
without the prior written consent of Employer; provided, however, that nothing
shall preclude (i) Employee from designating a beneficiary to receive any
benefit payable hereunder upon his death, or (ii) the executors, administrators
or other legal representatives of Employee or his estate from assigning any
rights hereunder to the person or persons entitled thereunto.


(c) Binding Agreement. This Agreement shall be binding upon, and inure to the
benefit of, Employee and Employer and their respective permitted successors and
assigns.


(d) Amendment or Modification of Agreement. This Agreement may not be modified
or amended except by an instrument in writing signed by the parties hereto.


(e) Insurance. Employer, at its discretion, may apply for and procure in their
own name and for its own benefit, life insurance on Employee in any amount or
amounts considered advisable; and Employee shall have no right, title or
interest therein, and further, Employee agrees to submit to any medical or other
examination and to execute and deliver any applications or other instruments in
writing as may be reasonably necessary to obtain such insurance.


(f) Notices. All notices under this Agreement shall be in writing and shall be
deemed effective when delivered in person (in the case of Employer, to its
Secretary) or when mailed, if mailed by certified mail, return receipt
requested. Notices mailed shall be addressed, in the case of Employee, to him at
his residential address currently on file with Employer, and in the case of
Employer, to its corporate headquarters, attention of the Secretary, or to such
other address as Employer or Employee may designate in writing at any time or
from time to time to the other party. In lieu of notice by deposit in the U.S.
mail, a party may give notice by telegram or telex.


(g) Waiver. No delay or omission by either party hereto in exercising any right,
power or privilege hereunder shall impair such right, power or privilege, nor
shall any single or partial exercise of any right, power or privilege preclude
any further exercise thereof or the exercise of any other right, power or
privilege. The provisions of this Paragraph 14(g) cannot be waived except in
writing signed by both parties.


(h) Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of North Carolina, exclusive of its choice of law
provisions.




 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




AIR T, INC.


By: /s/ Walter Clark    
Its: Chief Executive Officer   






MOUNTAIN AIR CARGO, INC.


By: /s/ Walter Clark    
Its: Chief Executive Officer   






CSA, INC.


By: /s/ Walter Clark    
Its: President   






MAC AVIATION SERVICES, LLC


By: /s/ Walter Clark    
Its: Executive Vice President   






/s/ John J. Gioffre    
John J. Gioffre


 





--------------------------------------------------------------------------------





EXHIBIT A




COMPANY
POSITIONS
 
Air T, Inc.
 
Vice President Finance
Secretary
Treasurer
Chief Financial Officer
Mountain Air Cargo, Inc
Vice President Finance
Secretary
Treasurer
Chief Financial Officer
CSA Air, Inc.
Vice President Finance
Secretary
Treasurer
MAC Aviation Services, LLC
Vice President Finance
Secretary
Treasurer




